Defendant appeals from a judgment of the County Court, Kings County, convicting him of criminal contempt of court and from “ each and every intermediary order therein made.” Judgment unanimously affirmed. (Matter of Grand Jury of Go. of Kings [Nicastro — Ohadeayne], 279 App. Div. 915, affd. 303 N. Y. 983.) No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. (Code Grim. Pro., § 517.) Present — Nolan, P. J., Adel, MaeCrate, Schmidt and Beldock, JJ.